Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2015

                                    No. 04-15-00076-CV

                        IN THE INTEREST OF R.E.Y., A CHILD,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02744
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
        The reporter’s record was originally due on February 23, 2015. A notice of late record
was sent to court reporter David Zarate on March 4, 2015. To date, Mr. Zarate has neither filed
the reporter’s record nor responded to the late notice. Mr. Zarate is therefore ORDERED to file
the reporter’s record on or before April 13, 2015. See TEX. R. APP. P. 35.3(c) (record
extensions in accelerated appeals must not exceed 10 days); see also Rule 6.2, Texas Rules of
Judicial Administration (requiring court of appeals to dispose of parental termination appeals
within 180 days after the notice of appeal is filed). Any request for extension of time will be
disfavored.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court